Exhibit 10.20 2 2 OF INSTEEL INDUSTRIES, INC. THIS 2is made effective as of the 20th day of August, 2013, by INSTEEL INDUSTRIES, INC. (the “Corporation”), to the Corporation’s 2005 Equity Incentive Plan, as amended through November 8, 2011 (the “Plan”). R E C I T A L S : WHEREAS, the Board of Directors of the Corporation has deemed it advisable to amend the Plan to permit “net exercises” of Nonqualified Stock Options, and to clarify that Options may be exercised by attestation; and WHEREAS, the Corporation desires to effect such amendments by this 2013 Declaration of Amendment. NOW, THEREFORE, IT IS DECLARED that, effective as of August 20, 2013, the Plan shall be and hereby is amended as follows: 1.
